LaDelle Abilez, CSR
                              Official Court Reporter
                              200th Judicial District Court
                              Travis County, Texas



                              P.O. Box 1748
                              Austin, Texas 78767
                              (512) 854-9325




                                                 January 14, 2015

Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P. O. Box 12547
Austin, Texas 78711


Re:    Court of Appeals No. 03-14-00721-CV
       Trial Court Cause No. D-1-GN-13-001195
       Raul Martinez vs. Deutsche Bank National Trust Company as Trustee for
       Amiquest Mortgage securities, Inc., et al.


Dear Mr. Kyle:

I received your letter dated January 13, 2015, addressed to Alicia Racanelli and myself,
stating the reporter’s record is overdue.

The hearing was held in the 200th District Court, but there was no record made of the
Motion for Summary Judgment hearing.

If you have any further questions, please don’t hesitate to call or e-mail.

                                                 Sincerely,


                                                    /s/ LaDelle Abilez

                                                 LaDelle Abilez